Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 2/7/22, the Applicant argued claims previously rejected in the Office Action dated 7/23/21.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. § 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9, 11-19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al., United States Patent No. 8839235 B2, in view of Ganatra, United States Patent 2013/0109357 A1.
Claim 2:
	Lee discloses:
A method for displaying a status of an application to a user, the method comprising: 
maintaining a user profile, wherein the user profile includes, for a plurality of applications, a user account status indicative of level of the user's access to a respective application (see column 4 lines 45 – column 5 line 31). Lee teaches displaying a status of an application to a user by maintaining a user profile to determine access levels for the respective application;
retrieving, from the user profile, an account status of the user in relation to a first application of the plurality of applications (see column 5 lines 21-31). Lee teaches retrieving an account status of the user in relation to the application;
generating, for display a menu icon, wherein the appearance of the menu icon includes an indication to the first application (see column 6 lines 18-31). Lee teaches generating an icon where the appearance of the icon indicates a state change; and
wherein the user can access a second set of media content that contains at least one media content not contained by the first set using the second level of access to the first application (see column 4 lines 21-27 and column 15 lines 9-27).Lee teaches determining a state change, for example the user became an administrator or left a job, examples of how the icon can be changed based on the state change. The application can go from being unavailable to available and vice versa. 
in response to receiving an indication of a user interaction with the menu icon, launching the first application (see column 9 lines 25-49). Lee teaches launching the application by the user selecting the icon.

Lee fails to expressly disclose and icon indicating different levels of access to content in an application.

Ganatra discloses:
wherein a first level of access includes access to a first plurality of media content and a second level of access includes access to the first plurality of media content and a second additional plurality of media content (see paragraphs [0110]-[0111]). Ganatra teaches the icon can have 9+ and 17+ which includes a first level of access including a first plurality of media content (applications) and a second level of access including a second plurality of media content (applications).  
wherein the appearance of the menu icon includes an indication that the user has the first level of access (see paragraph [0111]). Ganatra teaches the altered icon to show a first level of access. The displayed label on the icon changes to include a 9+ or 17+;
receiving an upgrade selection to upgrade from the first level of access to a second level of access, wherein the second level of access to include access to both the first plurality of media content and the second additional plurality of media content (see paragraph [0092]). Ganatra teaches the parent can access a parental-control user interface to configure a specific access level of the mobile device to permit downloading of application programs/plurality of media content. The parental-control user interface that permits a user to enter, modify, or delete the access level can be password protected. Modifying the access level is ‘receiving an upgrade selection from a first level of access to a second level of access’. If the access level is changed, the plurality of media content can include a first applications/plurality of media content and a second application/plurality of media content.
in response to receiving an upgrade selection, changing the appearance of the menu icon to include an indication that the user has access to the first plurality of media content and the second set of plurality of media content (see paragraphs [0110] and [0111]). Ganatra teaches displaying the altered icon based on the status of the role of the user viewing the content. The icon can have 9+ and 17+ which includes a first level of access and a second level of access. The received modification of the access level causes the label to change as an indication that the user access to more content (applications).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to include displaying the altered icon based on the access privileges of the user for purpose of being user friendly by better visualizing the role and level of access of the user, as taught by Ganatra. 

Claim 5:
	Lee and Thomas fail to expressly disclose generating icon displaying the remaining time in subscription.

	Ganatra discloses:
wherein generating for display the menu icon, wherein the appearance of the menu icon includes an indication that the user has the second level of access to the first application, comprises: changing the appearance of the menu icon to include an indication of the time content (see paragraph [0110]). Ganatra teaches displaying the altered icon based on the status of the role of the user viewing the content. The icon can have 9+ and 17+ which includes a first level of access and a second level of access.  

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to include displaying the altered icon based on the access privileges of the user for purpose of being user friendly by better visualizing the role and level of access of the user, as taught by Ganatra. 

Claim 6-9, 11:
	Lee discloses:
generating for display the menu icon, wherein the appearance of the menu icon includes an indication that the user has the first level of access to the first application, comprises:  changing the appearance of the menu icon to include a first color/size/static/text/appearance/upgrade (see column 6 lines 18-31). Lee teaches the appearance of the icon indicates a first level of access having a first color, a first location, a first size, a first shape, a first set of content or a first text displayed on the icon; and
generating the menu icon, wherein the appearance of the menu icon indicates that the user has the second level of access to the first application, comprises: changing the appearance of the menu icon to include a second color/size/animation/text/appearance/upgrade different from the first color/size/static/text/appearance/upgrade (see column 6 lines 18-31). Lee teaches the appearance of the icon indicates a second level of access having a second color, a second location, a second size, a second shape, a second set of content or a second text displayed on the icon.

Claim 12, 15-19, 21:
	Although these claims are system claims, they are interpreted and rejected for the same reasons as the methods of claims 2, 5-9, 11, respectively.


Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee, in view of Ganatra, in further view of Noguerol et al., WIPO 2015/013209 A1 (hereinafter “Noguerol”).
Claim 3:
	Lee and Thomas fail to expressly disclose a free subscription and a paid subscription.

	Noguerol discloses:
the first level of access to the first application is indicative of the user having a free subscription to the first application; and the second level of access to the first application is indicative of the user having a paid subscription to the first application (see figure 6 and Page 26 lines 5-26). Noguerol teaches the expired movies showing a first level of access which is free and a paid rental second level of access which is the paid subscription; and

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Lee to include displaying the remaining time and level of access for the user for the purpose of being user friendly by better visualizing the time left on rental, as taught by Noguerol. 

Claim 4:
	Lee and Thomas fail to expressly disclose displaying the remaining time in subscription.

	Noguerol discloses:
wherein determining the level of the user's access to the first application comprises: determining, from the account status of the user, a time, wherein the time is an amount of time left until a subscription to the first application for the user expires (see figure 6 and Page 26 lines 5-26). Noguerol teaches determining the user’s level of access based on the subscription time remaining; and
determining the level of the user's access the first application based on the time (see figure 6 and Page 26 lines 5-26). Noguerol teaches the remaining time displays that the user has a paid version of the content. 

Accordingly, it would have been obvious to one having ordinary skill in the Lee and Thomas to include displaying the remaining time for the purpose of being user friendly by better visualizing the time left on rental, as taught by Noguerol. 

Claims 13, 14:
	Although these claims are system claims, they are interpreted and rejected for the same reasons as the methods of claims 3 and 4, respectively.

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. 
Interview Summary:
	In the Interview Summary dated 2/7/22, the Examiner stated that “the claims appear to overcome the cited prior art”. After further consideration of the prior art, the Examiner decided that the art still reads on the limitations in the claims. See below for the reasons and explanations.

Claims 2, 12:
	Applicant argues As mentioned above, Ganatra simply allows a parent to change which application could be downloaded by a mobile device which results in allowing the user device to download applications allowed by such access. Ganatra does not discuss change of a designation of any individual application itself and as such no label changes are performed. 
	The Examiner disagrees. 	
	Ganatra teaches server can determine which application programs can be downloaded onto the mobile device based on an age-ranking of the application programs and a parental-control status of the mobile device (see paragraph [0092]). Application programs are considered multimedia content. The Applicant’s specification, paragraph [0101], recites ‘As referred to herein, the terms "media asset" and "content" should be understood to mean an electronically consumable user asset, such as television programming, as well as pay-per-view programs, on-demand programs (as in video on-demand (VOD) systems)…, applications, games, and/or any other media or multimedia and/or combination of the same’. Thus, a user having access to applications/media content based on an access level is taught by Ganatra. 
Parental-control mechanisms can be implemented to restrict access to certain application programs/plurality of media content. Server can associate each application programs/plurality of media content with a label that specifies an appropriate age group (e.g., 4+, 9+, 12+, or 17+, etc.). In some implementations, application programs in each age group can be assigned a rank (e.g., a number between 0 and 1000). Server can use the rank to enforce age restrictions by comparing the rank of a program application/plurality of media content with a user-specified access level on the mobile device. For example, a parent can determine that application programs suitable for nine-year-old children can be downloaded to the mobile device. The parent can access a parental-control user interface to configure a specific access level of the mobile device to permit downloading of application programs labeled “9+.” The parental-control user interface that permits a user to enter, modify, or delete the access level can be password protected (see paragraph [0092]). One having ordinary skill in art would equate modifying the access level to receiving an “upgrade” or change in access level. And also a change is designation of the application program/plurality of media content in response to the user modifying the access level. Upgrading an access level to a second level of access will allow the user to have access to a second application programs/plurality of media content. Thus, Ganatra teaches a change in designation of the access level which in turn will allow the user to access a second level of access with second program applications/plurality of media content. 
Ganatra also teaches server can display the age label together with an application description that is displayed next to the reference icon. Access to application programs that are in inappropriate age groups can be disabled (e.g., the icon can be grayed out), such that a detailed display of the inappropriate application programs (e.g. images of the application programs including screen-shots) and download links to these programs are hidden from a user (see paragraph [0111]). A person having ordinary skill in the art would assume that if the access level of the user changes then the displayed age label with also change to display access level of the user. Thus, Ganatra teaches label changes based on the level of access of the user and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        5/2/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176